DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-3, 6-14, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindsay (2019/0236941).
Regarding claim 1: Lindsay discloses a method for assisting driving comprising:
 identifying one or more set of video frames from captured video regarding surrounding condition of a vehicle, wherein the one or more set of video frames comprise a moving object (Paragraph 0067-0070, detecting turn signal and as well as tracking vehicle motion);
 extracting one or more features indicating motion characteristics of the moving object from the one or more set of video frames (Paragraph 0067-0070); and 
predicting motion intention of the moving object in the one or more set of video frames based on the one or more features (Paragraph 0067-0070).
Regarding claim 2: Lindsay discloses determining a motion score of the motion intention based on the one or more features (Paragraph 0067-0070, wherein the motion intention for turning would go from a score of zero to a score of one based on turn signal).
Regarding claim 3: Lindsay discloses predicting motion intention of the moving object in the one or more set of video frames based on the one or more features by utilizing a pre-trained prediction model (Paragraph 0064, 0068).
Regarding claim 6: Lindsay discloses wherein the one or more features indicating motion characteristics of the moving object comprise one or more of: velocity of the moving object, moving orientation of the moving object, distance between the moving object and other moving objects in the traffic, distance between the moving object and the vehicle, and acceleration of the moving object (Paragraph 0067-0070).
Regarding claim 7: Lindsay discloses wherein the moving object comprises one or more of: a vehicle, a pedestrian, a non-motor vehicle, or an animal (Paragraph 0067-0070).
Regarding claim 8: Lindsay discloses wherein the motion intention comprises one or more of: crossing road, acceleration, deceleration, sudden stop, cut-in, parking, and overtaking (Paragraph 0067-0070, deceleration).
Regarding claim 9: Lindsay discloses prompting driver of the vehicle of the motion intention of the moving object (Paragraph 0057).
Regarding claim 10: Lindsay discloses prompting driver of the vehicle of the motion score of the motion intention (Paragraph 0067-0070)
Regarding claim 11: Lindsay discloses controlling the vehicle based on the predicted motion intention of the moving object, to alleviate or reduce potential influence to the vehicle associated with the motion intention of the moving object (Paragraph 0036).
Regarding claims 12-14 and 16-20: these claims contain the same features and limitations as claims 1-3 and 6-11 and are therefore rejected under the same basis and rationale.
Allowable Subject Matter
Claims 4, 5, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D Lang whose telephone number is (571)270-3213. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D LANG/               Primary Examiner, Art Unit 3668